 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAitoo Painting Corporation and New York DistrictCouncil No. 9, International Brotherhood of Paint-ers and Allied Trades, AFL-CIO. Case 29 CA-5964September 26, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn July 26, 1978, Administrative Law Judge JesseKleiman issued the attached Decision in this proceed-ing, and, on the same date, the case was transferred toand continued before the National Labor RelationsBoard in Washington, D.C. The Administrative LawJudge found that Respondent has engaged in certainunfair labor practices and recommended that it takespecific action to remedy such unfair labor practices.Respondent has filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority' in this proceeding to a three-member panel.The Board's Rules and Regulations, Series 8, asamended, set forth the minimum requirements withwhich exceptions to an Administrative Law Judge'sDecision must comply in order to merit considerationby the Board. Parties questioning findings of an Ad-ministrative Law Judge must, inter alia, set forth withspecificity those portions of the Decision with whichthey disagree and support these contentions with le-gal or record citation or appropriate argument.'The "exceptions" filed herein2fail to meet theseminimum standards. They do not allege with any de-gree of particularity what error, mistake, or oversightthe Administrative Law Judge committed or on whatgrounds the findings should be overturned. If'a partyintends to place a matter in issue, it is incumbentupon that party to notice such contentions to theBoard with specificity. By its "exceptions" here, Re-spondent would have the Board engage in a fishingt Sec 102.46(hb) if the Board's Rules and Regulations states:(b) Each exceptiion I Ishall set forth specificall) the questions iofprocedure, fact, law. or policy to which exceptions are taken. (2) shallidentify that part of the administrative law judge's decision to whichobjection is made; (3) shall designate bh precise citation of page theportions of the record relied on. and (41 shall state the grounds for theexceptions and shall include the citation of authorities unless set forth ina supporting brief: Any exception to a ruling,. finding. conclusion, orrecommendation which is not specifically urged shall be deemed to havebeen waived. Any exception which fails toi coimpls with the foregoingrequirements may be disregarded2 Respondent's exceptions read as follows:IT]he respondent herein ..takes excepti n to the entire decisiion otthe Administrative L.aw Judge, dated July 26, 1978, including his rulingsupion all muotiotns and objections, his entire findings, conclusions andrecommendations, which are contrary to lIau and contrary to a prepon-derance of the findings submitted betiore him.expedition to determine what, if any., problems, ir-regularities, or manifest error ensued. However, theBoard is not obliged to embark on spurious or frivo-lous endeavors. As the instant "exceptions" are insuf-ficient to put in issue any finding of the Administra-tive Law Judge, we reject them. Thus, in the absenceof exceptions thereto, the findings, conclusions, andrecommendations of the Administrative Law Judgeas contained in his Decision shall automatically be-come the Decision and Order of the Board.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and Section 102.48 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Board hereby adoptsthe rulings, findings, conclusions, and recommendedOrder of the Administrative Law Judge and ordersthat the Respondent. Aitoo Painting Corporation,New York, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.'Sec 102.48(a of' the Board's Rules and Regulations. Series 8, asamended.DECISIONSlAlMEINI O()i 111 (CASEJi ssi. Ki.eIMAN, Administrative l.aw Judge: Upon acharge filed on October 11, 1977, by New York DistrictCouncil No. 9. International Brotherhood of Painters andAllied Trades. AFL-CIO. herein called the Union. theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 29, Brooklyn, NewYork, duly issued a complaint and notice of hearing onNovember 30. 1977. against Aitoo Painting Corporation,hereinafter called the Respondent, alleging that the Re-spondent engaged in certain unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act. On De-cember 12, 1977, the Respondent, b? counsel. duly filed ananswer denying the allegations of unlawlful conduct allegedin the complaint.A hearing was duly held before me in Brooklyn. NewYork, on March 13, 1978. All parties were afforded fullopportunity to appear, to introduce evidence, to examineand cross-examine witnesses, to argue orally on the record,and to file briefs. No briefs were filed herein.At the conclusion of the General Counsel's case, the Re-spondent moved to dismiss the complaint for failure ofproof. I denied the motion. Again, at the close of the hear-ing, the Respondent renewed its motion to dismiss, uponwhich I reserved decision. For reasons hereinafter appear-ing I deny the Respondent's motion to dismiss in its en-tirety.Upon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, I make the follow-ing:238 NLRB No. 51366 AITOO PAINTING(; CORP.FINDIN(iS OF FA(CII. HFE IBUSINESS OF Tlil RESPONDFNIThe Respondent. at all times material herein, has been acorporation organized under and existing by virtue of thelaws of the State of New York, maintaining its principaloffice and place of business at 25-45 32d Street, in thecounty of Queens, city and State of New York, where it is.and has been continuously. engaged in providing paintingand related services. In the year preceding the hearing,which period is representative of its annual operations gen-erally, the Respondent in the course of its business providedpainting services valued in excess of $50,000 directly to thecity of New York, a municipality which in turn purchasedgoods and services valued in excess of $50,000 directly fromfirms located outside the State of New York. The complaintalleges, the Respondent admits, and I find that it is now.and has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2). (6),and (7) of the Act.II. [lil I ABOR ORiANIZAHION INVOLVE )The complaint alleges, the Respondent admits, and I findthat New York District Council No. 9. International Broth-erhood of' Painters and Allied Trades, AFL-CIO, is. andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.ll. itE UNFAIR l.AROR PRA( II( SA. BackgroundOn or about March 16. 1976. the Respondent and theUnion entered into a collective-bargaining agreement theexpiration date of which was July 31, 1977. As alleged bythe Respondent. during the period March 16, 1976. throughJuly 31, 1977, the term of' the bargaining agreement. morethan 50 percent of its employees registered dissatisfactionwith the Union, and the Respondent thus refused to renewthe bargaining agreement when it expired on July 31, 1977.instead, on August 5, 1977. the Respondent filed its petitionfor an election with the Board in Case 29-RM-539. Anelection by secret ballot was conducted on September 30,1977, pursuant to a Decision and Direction of Election bythe Regional Director for Region 29. Brooklyn, N.Y.. datedAugust 31, 1977. in a unit appropriate for the purposes ofcollective bargaining comprising all journeymen, painters,paperhangers, and apprentices (excluding all other employ-ees, guards, and supervisors as defined in the Act) employedby the Respondent.' The Union lost the election, failing toobtain a majority in its favor of the votes cast therein.' OnOctober 7. 1977. the Union filed timely objections alleging.in substance, that the Respondent had omitted eligible vot-ers from the Eccelvior list submitted and, further, had mis-represented as to the actual employees properly to be in-this unit was coextensive with hat set fIorth in the expired colleclive-bargaining agreementFour ballots were voted in flaor of the Union. and five were cast againstitcluded in the unit. As stated above, the Union also filed anunfair labor practice charge with the Board on October I 1,.1977.On December 21, 1977. the Regional Director in a Sup-plemental Decision and Direction of Second Election foundthat there had been substantial noncompliance with the Ex-cclsior requirements warranting the setting aside of the elec-tion held on September 30, 1977, and directed that a newelection be conducted at some future date.'B. .4 cit of lInterterence, Restraint, anad ('oercionThe complaint alleges, in substance, that the Respondentinterfered with, restrained, and coerced and is interferingwith, restraining, and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act, in that theRespondent offered and promised its employees wage in-creases and other benefits and improvements in their work-ing conditions and terms of employment to induce them torefrain from becoming or remaining members of' the Union,interrogated its employees concerning their membership in,activities on behalf of. and sympathy towards the Unionand warned and directed its employees to refrain from be-coming or remaining members of the Union and from giv-ing any assistance or support to it and thereby engaged in,and is engaging in, unfair labor practices affecting com-merce within the meaning of Section 8(a)(I) and Section2(6) and (7) of' the Act. The Respondent denies these allega-tions.The EvidenceMiguel Cloquell. the General Counsel's sole witness, tes-tified that he commenced his employment with the Respon-dent as a painter on June 16, 1977. He continued that dur-ing the month of August 1977. his "boss" MarkosZafiropoulos,2 often stated to him that "... the U'nion is nogood. I give you better benefits, you out of the Union."'Cloquell stated that he had been a member of the Union for"9-10 years."Cloquell related that on September 21 or 22. 1977, a Fri-dav,6 after completing his work he was informed by Zafiro-3 Excelrior U'nders.ear Inc., 156 NLRB 1236 (1966); Pactfic Gamble Rohin-son (o., 180 NLRB 532 /1970); Sonfarrel, Inc.. 188 NLRB 969 (1971);('hemical Technolog, Inc., 214 NLRB 590 (1974).4 Zafiropoulos is either the Respondent's secretars. as he so testified and asset forth in his affidavit given to a Board agent investigating the charges filedherein, or the Respondent's president, as stated in another affidavit given byhim in support of the Respondent's petition in Case 29 RM 539'The Respondent's counsel introxuced Chloquell' sworn written affidavitdated October 27, 1977. in evidence, contending it was a prior contradictorystatement. and while I do not agree with this contention, I find it is before mefor consideration and paragraph 4 thereof states:Marco lZafiropoulosl began to talk to me about how bad the Unionwas. I never said anything to him because I was afraid of losing my job.One das he said that if' I quit the Union he would give me the samebenefits if I dropped out of the Union. He repeated this seseral times.This was before the Nl.RB election was held lie said rather than paythe money to the Union he would pay the people directly I told him Ithought he couldn't give all the benefits that the Inion gave. lie said hewould do it. Most of these conversations took place during the month ofSeptember, hut I do not know the exact dateSeptember 22. 1977. is a Thursday. and Cloquell's testimons is not thatclear concerning this date September 2 I. 1977. was also mentioned bs Clo-quell as the date of this telephone call367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoulos that there was no additional work for him the fol-lowing week. Cloquell stated that he then took the paint-brush and some epoxy material he used in his work,informed Zafiropoulos he would call the next week to findout if any work was available, and left for home. Accordingto Cloquell, he received a telephone call from Zafiropoulosthat very evening, during which he was asked if he hadgotten the Board's notice of election to be held on Septem-ber 30, 1977. When Cloquell said he had, Zafiropoulos in-quired if Cloquell intended to vote in the election or not, towhich, as Cloquell testified, he responded, "I think so I nogo." While Cloquell stated to Zafiropoulos he had initiallyinsisted that he appear and vote in the election, he admittedthat Zafiropoulos did not tell him to vote against theUnion.7Cloquell additionally testified that Zafiropoulos said tohim during this telephone conversation that the Respon-dent was in competition with other painting firms, whichwas not only Zafiropoulos' own problem but that of Clo-quell's as well; that ". .he want no union I have to find ajob if you want to join the Union"; and that ". ..he wantedto make sure everything goes, he said he did not want any-more union." Cloquell related that he told Zafiropoulosduring this conversation that he wanted to remain in theUnion. Zafiropoulos denied that such a telephone conversa-tion between him and Cloquell ever took place. He testifiedalso that C'loquell had told him at work about receiving theBoard's election notice.Cloquell continued that on September 30, 1977, after vot-ing in the election, he left the polling place, entered theparking lot located at Mitchell Houses project in the Bor-ough of the Bronx, City and State of New York, where theRespondent maintains a shop while its painters performpainting services at the project, and observed Zafiropoulosand some of the other employees standing around. Cloquellstated that after greeting Zafiropoulos he asked if there wasany work for him, and Zafiropoulos' only reply was a"downward movement of his hand" which Cloquell re-garded as not only a negative response but one whichboded ill for him. However, Cloquell added that Zafiropou-los did not say anything about the election or inquire as towhich way Cloquell had voted.Markos Zafiropoulos' account of what happened at theMitchell Houses parking lot after the election on September30. 1977, is quite different than that given by Cloquell. Za-firopoulos testified that on that day, he, Cloquell, and sev-eral other employees8were present in the parking lot subse-quent to the election when he informed all the employeesthere to report to work the following Monday, October 3,1977.9He stated that Cloquell told him he would not returnAgain from Cloquell's affidavit, paragraph 5 states in substance that Za-firopoulos said in this conversation. ". .. Next he said if I wanted to work ina union I have to find another job. He said I would have to tell him if I wasgoing to vote or not going to vote. I told him I did not know ... and I askedhim why he wants to know. He said he wanted to make sure everyone goes.He said he did not want anymore union and he could not pay anymore tothe union .. I asked him if it was important for me to go and he said 'no Icould stay home. It was no problem.' "s Jose Rial, Jose Prienga, Ernesto Feebles, and Alex Zafiropoulos.9 However, in a prior sworn written statement dated November 7, 1977,given to a Board agent in the course of the investigation of the chargesherein. Zafiropoulos stated that he had spoken to Cloquell alone, with no oneelse present, in the parking lot after the election on September 30, 1977.to the job and actually failed to report for work on thefollowing Monday. Jose Rial, a painter employed by theRespondent, testifying in its behalf, testified that he wasalso present at the parking lot on September 30, 1977, whenZafiropoulos told all the employees, including Cloquell, toreport for work on Monday, October 3, 1977. He statedthat although he waited for C(loquell to show up for workthat Monday morning in order to have Cloquell accompanyhim to ajobsite, Cloquell never appeared, that day or there-after.toCloquell testified that the following week he telephonedZafiropoulos on several occasions inquiring as to whetherthere was any work available for him, and Zafiropoulostold him that "no got no job for me no more." Cloquelladded that he asked Zafiropoulos for 2 days' pay owed him,and Zafiropoulos told him he would not pay him unless hereturned the paintbrush and the epoxy material which Clo-quell had in his possession. Cloquell testified that he hadtaken the paintbrush and epoxy home with him with theexpectation of returning to work, since Zafiropoulos hadtold him before the election that there would be work forhim subsequently but, after the election, had insisted therewould be no job for him thereafter.According to C'loquell. Zafiropoulos appeared at hishome the following Sunday, and, after Cloquell had re-turned the paintbrush and epoxy, Zafiropoulos offered hima check in the amount of $110 which Cloquell refused toendorse because the actual amount owed to him was $135.He testified that Zafiropoulos refused to continue the con-versation in Cloquell's home because Cloquell's wife waspresent, and therefore both of them went outside. Cloquellstated that he again asked Zafiropoulos for his job back, butZafiropoulos stated "You no come back to job because youno go no vote you no suppose to go to vote." "I [no] got nojob for me because you come to vote." He added that Za-firopoulos also said, "I give you no job the Labor Depart-ment push me for give you back I give you one day or twodays because I know the law."Cloquell testified that subsequently he received a tele-phone call from Western Union in connection with a tele-gram from the Respondent requesting that he report to theRespondent's Mitchell Houses shop on Monday, February8, 1978, at 7:30 a.m. for work." Cloquell stated he failed toappear for work on that day because there was a severesnowstorm which prevented him from getting there. Clo-quell added that he telephoned Zafiropoulos the followingWednesday but was unable to contact him.Zafiropoulos denied ever having told Cloquell that he didnot want the Union or that Cloquell should or should notvote in the election. Further, in the sworn affidavit previ-ously referred to above given to a Board agent during theinvestigation of the matter herein, Zafiropoulos stated:'° According to Rial's own testimony, he gives work assignments to theRespondent's other employees, is in charge when Zafiropoulos is not present.and checks on the work being performed by the other painters and sees thatthey are properly following directions.i What purports to be a copy of the telegram sent, although Cloquelladmits the receipt thereof, indicates February 6, 1978.368 AITOO PAINTING CORP.About before the elections I discussed with Cloquelland I told him that I would prefer to pay him themoney instead of the Union.'Rial, the Respondent's other witness, testified that all theRespondent's employees had received a wage increase onAugust 1. 1977, and another increase in October or Novem-ber 1977.1" He added that these wage increases were re-ceived by the Respondent's employees pursuant to the pro-visions of the collective-bargaining agreement with theUnion.Zafiropoulos' explanation of these wage increases wasthat the New York City Housing Authority, with whom theRespondent has a contract for painting services, requiredsuch periodic raises as well as did the collective-bargainingagreement between the Respondent and the Union. WhenZafiropoulos was reminded that the bargaining agreementhad expired on July 31, 1977, and that the wage increasewas granted subsequent thereto, he maintained that theNew York City Housing Authority still required him to paythe Union's prevailing wage rate, which he was doing. Za-firopoulos added that he pays the same wage rate as that setforth in the Union's contracts with other employers. eventhough the Respondent's collective-bargaining agreementwith the Union has expired. He stated that the wage raterequired by the New York City Housing Authority is $9.37per hour and that the Respondent actually pays its employ-ees a higher wage rate, $9.55 an hour, the wage rate re-quired pursuant to, as stated before, the Union's bargainingcontract with other employers or associations.Analysis and ConclusionsSection 8(a)(I) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct.The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "'whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act.' "'4The resolution of the issues presented herein rests primar-ily upon a determination of the question of credibility,. andsuch determination is, at best, often difficult and distressing,as it is here. However a close analysis of the evidence hereinleads me inexorably to the conclusion that the Respondenthas indeed interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section7 of the Act.Cloquell, whose testimony I credit over that of the Re-spondent's witnesses, since it is supported by the evidence12 There was a question raised as to the interpretation of Zafiropoulos'statement, since he had wnritten it in Greek. The Greek translator who hadoriginally translated the document and acted as the interpreter during theinterview with Zafiropoulos was called as a witness at the hearing and trans-lated the statement. Zafiropoulos contested the interpreter's translation ofthis particular sentence, although unconvincingly.1' Zafiropoulos testified that wage increases were given on August 1, 1977,and February I, 1978.14Jimmy Dean Meat Co., 227 NLRB 1012 (1977); Flectrical Fittings Cor-poration, a subsidiar? of I-T-E Imperial Corporation. 216 N .RB 1076 (1975):The Cooper Thermometer Company. 154 NLRB 502 (1965).in the record as a whole, testified that in August 1977, sig-nificantly in and about the same time that the Respondenthad filed its petition in the aforementioned representationproceeding (Case 29 RM 539) and after the expiration ofthe collective-bargaining agreement between it and theUnion, Zafiropoulos, the Respondent's secretary, told Clo-quell that the Respondent would give him and the otheremployees the "same benefits" if the Union no longer repre-sented them and better benefits to Cloquell if he quit theUnion. This testimony is bolstered by Zafiropoulos' ownsworn statement dated November 7. 1977, in which hestates: "About before the election I discussed with Cloquelland told him that I would prefer to pay him the moneyinstead of the union."' Cloquell additionally testified thatZafiropoulos also told him that if Cloquell wanted to berepresented by the Union he would have to find anotherjob. While Zafiropoulos denied making such statements, hisactions belie this.The uncontradicted evidence herein shows that the Re-spondent granted wage increases to its employees,"6match-ing those paid to employees doing si;nilar work with em-ployers who were still under bargaining contracts with theUnion. That such wage increases had as the purpose toinduce the Respondent's employees to refrain from votingin favor of the Union. impinging upon their freedom ofchoice for or against unionization, is obvious and can rea-sonably be calculated to have had that effect. This is mademore evident when viewed in the light of Zafiropoulos'statement to Cloquell that not only was the Respondent incompetition "with others" for painting contracts, and theUnion's continuation as the bargaining representative ofthe Respondent's employees would place the Respondent ina weakened competive position because of the additionalcosts a new union contract would impose, but this was Clo-quell's problem as well as that of the Respondent, carryingwith it the clear implication that the employees' jobs wereat stake as well in the election. Zafiropoulos' explanationfor the wage increase-- that the New York City HousingAuthority, with whom the Respondent has painting con-tracts, requires this-is not persuasive at all, since he admit-ted that while the City Housing Authority requires paintersto be paid $9.37 an hour, the Respondent pays its painters$9.55, an amount which painters receive pursuant to theUnion's other contracts still in force.It is evident from the above that the Respondent's ac-tions were directed toward influencing the election in itsfavor and excluding the Union as the collective-bargainingrepresentative of the Respondent's employees in an appro-priate unit, a clear violation of the Act.'7Finally, concerning the telephone conversation betweenCloquell and Zafiropoulos I week before the election inwhich Zafiropoulos interrogated Cloquell as to whether or15 While Zafiropoulos challenged the Greek interpreter's translation of thisstatement, as aforesaid, he was not convincing,I6 An increase was granted August 1. 1977. prior to the election to be heldon September 30, 1977, and another on February 1., 1978, subsequent to thedetermination setting aside the election results favoring the Respondent anddirecting a second election at a future date.17 N.L. RB. v. Erchange Parts Co., 375 U.S. 405 (1964): Medo Photo Sup-ply Corp. v N.L R B 321 U.S. 678 (1944): N.L.R.B v Crown Can Co., 138F.2d 263 (C A. 8. 1943), citing Western Cartridge Co. v. N'.LR.B, 134 F.2d240, 244 (1943).369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot he was going to vote in the election, while this inquiryin and of itself might not constitute unlawful interrogation,when considered in the light of all the surrounding circum-stances herein, such as its being conducted I week prior to ascheduled election, the known position of the Respondentconcerning the Union, the promise of benefits and grantingof a wage increase, and the threat to Cloquell concerningloss of employment if he remained loyal to the Union, I amcontrained to find that such was violative of the Act."Applying the test set forth supra, I hereby find that theRespondent, in offering and promising wage increases andother benefits and improvements and in actually grantingwage increases to its employees, and in warning and direct-ing its employees to refrain from becoming or remainingmembers of the Union and to refrain from giving any assist-ance or support to it, and in interrogating its employeesconcerning their intention to vote in the representation elec-tion or not and their activities on behalf of and sympathy inand for the Union interfered with, restrained, and coercedthe Respondent's employees in the exercise of their rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(a)( 1 ) of the Act.C. The Unlo juld DischargeThe complaint alleges, in substance, that the Respondentdiscriminated and is discriminating in regard to hire andtenure and terms and conditions of employment of its em-ployees, thereby discouraging membership in a labor or-ganization, and by discharging its employee Miguel C'lo-quell and failing and refusing to reinstate him, theRespondent thereby engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and Section 2(6) and (7) of the Act. TheRespondent denies these allegations and contends that Clo-quell voluntarily quit his employment.The EvidenceBriefly. since the evidence applicable hereto is more par-ticularly and fully set forth above, Cloquell testified thatZafiropoulos had told him often in August 1977 that theRespondent did not want the Union and had offered (Clo-quell "all the benefits" the Union had obtained under itsexpired bargaining contract and more if Cloquell would re-nounce and withdraw his membership in the Union. Signif-icantly. Cloquell questioned the Respondent's ability to doso by telling Zafiropoulos that ". ..I thought he couldn'tgive all the benefits that the Union gave," conceivably rais-ing a question in Zafiropoulos' mind as to ('loquell's dispo-sition toward the Respondent in connection with the forth-coming election.According to Cloquell, in September 1977 approximatelyI week before the Board's scheduled election on September30, 1977, Zafiropoulos telephoned him and inquired as towhether he was going to vote in the election or not. Clo-quell testified that during the telephone conversation Za-firopoulos told him that the Respondent did not want aunion and if Cloquell wanted the Union to remain as the1 G(rubers Food Center, Ina, 159 NL.RB 629 (1966)employee's bargaining representative he would have to findanother job. Cloquell also stated that Zafiropoulos alsopointedly advised him that the Respondent was in competi-tion with other companies seeking painting contracts withthe City of New York and that this was not only the Re-spondent's problem but that of Cloquell, as an employee, aswell. Cloquell added that he told Zafiropoulos that hemight not appear at the election to vote.Cloquell continued that subsequently, on September 30,1977. he voted in the election and upon leaving the pollingplace spotted Zafiropoulos and other employees standing inan adjacent parking lot. Cloquell stated he asked Zafiro-poulos if he had any work for him and Zafiropoulos, inresponse, made a downward gesture of his hand. Cloquellrelated that he subsequently called Zafiropoulos not only toinquire as to whether there was work available for him butadditionally to obtain 2 days' pay owed to him by the Re-spondent. He added that at a meeting between him andZafiropoulos, at Cloquell's home, as set forth hereinabove,Zafiropoulos told him that the Respondent would give Clo-quell no more work nor allow him to return to the jobbecause he had voted in the election although he was notsupposed to do so.Zafiropoulos denied the telephone conversation and fur-ther testified that after the election on September 30, 1977,in the parking lot, he had told all his employees to return towork on the following Monday but that Cloquell had ad-vised him that he would not. Rial's testimony was to theeffect that Zafiropoulos had told the Respondent's employ-ees, including Cloquell, to return to work on Monday butthat although Rial waited for C'loquell to appear on Mon-day morning so they could proceed to a jobsite. C'loquellfailed to show up for work.Analysis and ConclusionsSection 8(a)(3) of the Act provides in pertinent part, "Itshall be an unfair labor practice for an employer ...bydiscrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or dis-courage membership in any labor organization ...."That the Respondent refused to give Cloquell any workafter the election on September 30, 1977, in all actualityeffectively discharging him in order "to discourage mem-bership" in the Union, is clear from the record herein. TheRespondent's attitude of animus toward the Union, as evi-denced by the antiunion statements of Zafiropoulos, its sec-retary: Zafiropoulos' offers to Cloquell to match or betterany benefits the Union could obtain for its employees ifCloquell would renounce the Union and his membershiptherein: and the threat by Zafiropoulos that if Cloquellwanted the Union he could seek employment elsewhere andZafiropoulos' own admission to Cloquell that he was notgoing to receive any work from the Respondent because hehad voted in the election after Cloquell had indicated thathe would probably not vote all lead to this inescapable con-clusion.The Respondent's contention that C'loquell quit his job isunsupported by any credible evidence in the record. Zafiro-poulos never denied that Cloquell made various telephonecalls to him concerning his obtaining work with the Re-spondent after the election. certainly not the actions of' an370 AITOO PAINTING CORP.employee who has quit his employment.'9Further, accord-ing to Zafiropoulos' testimony, if believed, he had told allthe employees on September 30, 1977. after the election, toreport to work the following Monday. including Cloquell.and Cloquell had stated he was not going to appear forwork. Rial, whose testimony indicates he is the Respon-dent's supervisory employee on the job when Zafiropoulosis not present, was not advised by Zafiropoulos about Clo-quell's alleged decision not to come to work on Mondayand waited for Cloquell for approximately 3 hours thatMonday morning before leaving for the designated work-site, again, a hardly credible account of what allegedly oc-curred. It is suggested that most probably Zafiropoulos saidnothing to the employees in the parking lot on September30, 1977, about subsequent work, or, if he did so, omittedtelling Cloquell, since Cloquell had already received a nega-tive response from Zafiropoulos to his inquiry about avail-able work for the following week. Cloquell did not appearon Monday. therefore, knowing there would be no work forhim. Further, as stated before, I fully credited Cloquell'stestimony over that of Zafiropoulos and Rial.Perhaps that which is most illustrative of the Respon-dent's intent herein and which gives force and effect, in myown mind, as to Cloquell's account of what happened andwhat I believe actually occurred, as related above, was Za-firopoulos' gesture to Cloquell in the parking lot after theelection when Cloquell asked him if the Respondent hadany work for him and Zafiropoulos made a "downwardmovement of his hand" as his only response, indicating toCloquell that he was in trouble or, as it transpired eventu-allyv, finished as an employee of the Respondent.For all of the above and upon the evidence in the recordas a whole, I hereby find that the Respondent. by laying offMiguel Cloquell and refusing and continuing to refuse toreinstate him or give him work, effectively discharged himand thereby violated Section 8(a)(3) and (1) of the Act.IV. i111 !It-(l OF ( lite t'NIAIR L.ABIOR PRA(TI('F UPON( ()MMItR( EThe activities of the Respondent set forth in section 1II.above. found to constitute unfair labor practices occurringin connection with the operations of the Respondent de-scribed in section I. above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.CON( iLt SIONS OF LAWI. The Respondent. Aitoo Painting Corporation, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. New York District Council No. 9, International[V Fhere is in the record a statement b ( CIoquell that he "would go else-where to work" when Z:liropoulos told him about the Respondent's prob-lem of competing with other firms for painting contracts, but this does notchange my conclusion in an) way, since this statement was obviousl) ('to-quell's response to Zafilopoulos' insistence that the problem of competitionwas Cloquell's as well as that of the Respondent and noit an action b) ('lo-quell in quitting his emploslment, as evidenced bh his varied attempts toobtain work from the Respondent subsequentlsBrotherhood of Painters and Allied Trades. AFL CIO, is alabor organization within the meaning of Section 2(5) of theAct.3. By offering and promising wage increases and otherbenefits and improvments in their working conditions andterms of employment, by granting wage increases to its em-ployees, by interrogating its employees as to whether theywere going to vote in the election or not, and by warningand directing its employees to refrain from becoming orremaining members of the Union and to refrain from givingany assistance or support to it, the Respondent has inter-fered with, restrained, and coerced its employees in the ex-ercise of their rights guaranteed in Section 7 of the Act andhas engaged in unfair labor practices in violation of Section8(a)(l ) of the Act.4. By discharging Miguel Cloquell and failing and refus-ing to reinstate him, the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) and ( 1) of theAct.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Till REMFE)YHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.2120 As part of the remedy herein the Charging Parts seeks the issuance of abargaining order for the reason that the Respondent's unfair labor practicesfound abose "dissipated the union's majority status."Under the general principles enunciated by the United States SupremeCourt in V L R.B v. (issel Packing Co., In., 395 *lS 575 (1969). applicableto the issuance of bargaining orders, such orders are authonLzed to redressthose unfair labor practices so coercive that even in the absence of an 8(a)(5)violation a bargaining order would be necessary to repair the unlawful ef-fects of such unfair labor practices and in those less extraordinary casesmarked by less pervasive practices which nonetheless still have the tendencsto undermine majoriis strength and impede the election process In the latterinstance the Board is to determine the nature and extent of the employer'sunlawful conduct and ascertain whether use of traditional remedies wouldinsure a lair election.% While it is trie that the Respondent's unfair labor practices were coerciveand pervasie aind may well have interfered with the conduct of the election.a bargaining order is not appropriate in this case. since it would, in effTect,torce the Respondent to bargain with a union which has failed to show itsmajority status, While the Charging Party alleges that the Respondent's un-fair labor practices dissipated the Union's majority status, neither it norcounsel for the General ('ounsel offered any evidence to show that the Unionat ans time had such a majority. whether by authorization cards or by acombination of authonrization cards and election ballots (Pinter Bros. Inc.,227 NLRB 921 (1977)). As Board Member Murphy. in a concurnng opinionin Bandag, Incorporated, 225 NLRB 72, 73 (1976). observed:As the Supreme Court noted in Gissel. there may be some situations inwhich the employer's unfair labor practices are so severe that a bargain-ing order mas be appropriate notwithstanding the absence of a showingof majority status. This is not such a case, however, and the Board hasnot yet found a bargaining order warranted in the absence of a majority.In this case it is my considered opinion, based upon the record herein, thatthe Board's traditional remedies of a cease-and-desist order, reinstatementand backpay with interest for Miquel Cloquell, and posung of an appropri-ate Board notice coupled with, as previously indicated, the Regional Direc-tor's direction of a new election at a subsequent date might well be sufficientto reinstate the laboratory conditions necessary to conduct a proper repre-sentation election and undo the damage caused by the Respondent's unlaw-lul conduct so that the new election can take place In the lforeseeable futureunder circumstances which would guarantee the electoral process to be atrue gauge of emplovee sentiment.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondent unlawfully dis-charged Miguel Cloquell, it shall be recommended that theRespondent offer him immediate and full reinstatement tohis former position or, if said position no longer exists, to asubstantially equivalent position, without loss of seniorityor other benefits, and make him whole for any loss of payresulting from the discrimination against him by paymentof a sum of money equal to the amount he normally wouldhave earned as wages from the date of his discharge to thedate of a bona fide offer of reinstatement, less net interimearnings. The backpay due under the terms of the recom-mended Order shall include interest to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).21Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER22The Respondent, Aitoo Painting Corporation, NewYork, New York, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Promising and granting its employees wage increasesand other benefits in their working conditions and terms ofemployment to induce them to refrain from becoming orremaining members of New York District Council No. 9,International Brotherhood of Painters and Allied Trades,AFL-CIO, and to refrain from giving assistance or supportto it.(b) Warning and directing its employees to refrain frombecoming or remaining members of New York DistrictCouncil No. 9, International Brotherhood of Painters andAllied Trades, AFL-CIO, and to refrain from giving anyassistance or support to it.(c) Coercively interrogating its employees concerningwhether or not they are going to vote in a representationelection and about their activities on behalf of and sympa-thy in and for New York District Council No. 9, Interna-tional Brotherhood of Painters and Allied Trades, AFL-CIO.(d) Discouraging membership in or activities on behalfof New York District Council No. 9, International Brother-hood of Painters and Allied Trades, AFL-CIO, or anyother labor organization, by discharging employees or inany other manner discriminating against them in regard totheir hire or tenure of employment or any term or conditionof employment.(e) By any means or in any manner interfering with, co-ercing, or restraining employees in the exercise of rightsguaranteed to them by Section 7 of the Act.21 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Miguel Cloquell full and immediate rein-statement to his former position or, in the event that hisformer position no longer exists, to substantially equivalentemployment, without prejudice to his seniority or to theother rights which he formerly enjoyed.(b) Make whole Miguel Cloquell for any loss of pay suf-fered by him by reason of the discrimination found herein.in the manner described in the section entitled "The Rem-edy."(c) Post at its Queens, New York, office and/or any otheroffices maintained by it where its employees usually reportto work each day, copies of the attached notice, in Englishand Spanish,2' marked "Appendix.'"4Copies of said noticeon forms provided by the Regional Director for Region 29,after being duly signed by a representative of the Respon-dent, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 days con-secutively or until at least the date of any new electiondirected by the Regional Director for Region 29, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that such notices are not altered, defaced, orcovered by any other material.(d) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrolland other records necessary to analyze the amount of back-pay due under the terms of this recommended Order.(e) Notify the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.23 Or any other language, such as Greek. if some oft its employees cannotspeak English and only are fluent in a particular foreign language.24 In the event that this Order is enforced bh a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order Iofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Entorcing an Order of the Na-tional l abor Relations Board."APPENDIXNoTrI(E To EMPI.OYEESPos-rTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAitoo Painting Corporation is posting this notice to complywith the provisions of an Order of the National Labor Rela-tions Board. The Order was issued after a hearing before anadministrative law judge after which we were found to haveviolated certain provisions of the National Labor RelationsAct.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any and all of these things.372 AITOO PAINTING CORP.WE WILL NOT do anything that interferes with, re-strains, or coerces you with respect to these rights.WF, \ILt. NOT interrogate employees or ask otherquestions to ascertain employees' union activities orsympathies.WE wILL NOT promise or grant wage increases orbenefits to induce employees to refrain from becomingor remaining members of New York District CouncilNo. 9, International Brotherhood of Painters and Al-lied Trades, AFL-CIO, or giving assistance or supportthereto.WE WILL NOT warn or direct employees to refrainfrom becoming or remaining members of New YorkDistrict Council No. 9, International Brotherhood ofPainters and Allied Trades, AFL-CIO, or giving assist-ance or support to it.WE WILL NOT discharge or otherwise discriminateagainst employees to discourage membership in or ac-tivities on behalf of New York District Council No. 9,International Brotherhood of Painters and AlliedTrades. AFL CIO, or any other labor organization.WI: ii.l. N(1 in any other manner punish emploN-ees for exercising the rights guaranteed themii h Sec-tion 7 of the National Labor Relations Act.WE vw 1.L offer Miguel Cloquell his job back. and \\ 1WILL reimburse him for any loss of pay he ma3havesuffered because we discharged him together with il-terest.Alroo PAINTING( CORPORATION